[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                             No. 09-11774                 ELEVENTH CIRCUIT
                                                            JANUARY 12, 2010
                         Non-Argument Calendar
                                                               JOHN LEY
                       ________________________
                                                             ACTING CLERK

                        Agency No. A077-922-409

HUGO POLYCARPE,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 12, 2010)

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Hugo Polycarpe, a native and citizen of Haiti, petitions for review of the

denial of his application for asylum and withholding of removal under the

Immigration and Nationality Act and relief under the Convention Against Torture

and Other Cruel, Inhuman or Degrading Treatment or Punishment. INA §

241(b)(3), 8 U.S.C. §§ 1158, 1231(b)(3); 8 C.F.R. § 208.16(c). The immigration

judge found that Polycarpe failed to prove that he suffered past persecution on

account of a protected ground or a probability of future persecution or torture if he

returns to Haiti, and the Board of Immigration Appeals affirmed that decision

without opinion. We deny the petition.

      Substantial evidence supports the finding that Polycarpe did not suffer past

persecution on account of his political opinion. After Polycarpe and 300 members

of his village stole building supplies from government trucks, the government

issued a warrant for his arrest. Prosecution for a crime does not constitute

persecution unless the prosecution is based on a protected ground and the

punishment is sufficiently extreme to constitute persecution. Scheerer v. U.S.

Att’y Gen., 445 F.3d 1311, 1315–16 (11th Cir. 2006). Prosecution is not a

disproportionate punishment for theft.

      Substantial evidence also supports the finding that Polycarpe would not be

singled out for mistreatment on account of his political beliefs if he returned to

Haiti. See 8 C.F.R. § 208.16(b)(1); Sepulveda v. U.S. Att’y Gen ., 401 F.3d 1226,
                                           2
1231 (11th Cir. 2005). Polycarpe argues that members of Lavalas “came shooting

and looking” for him and the government cannot protect him from mob violence,

but Polycarpe evaded arrest with the assistance of a friend who was a member of

Lavalas. Polycarpe’s concerns about widespread lawlessness do not establish a

fear of persecution on account of protected ground. Polycarpe’s wife and children

have relocated within Haiti without incident. See Ruiz v. U.S. Att’y Gen., 440
F.3d 1247, 1259 (11th Cir. 2006).

      We DENY Polycarpe’s petition for review.

      PETITION DENIED.




                                         3